PER CURIAM.
A jury found defendant guilty of unlawful use of a weapon, § 571.030, RSMo 1994, and possession of a controlled substance, § 195.202, RSMo 1994.
The trial court sentenced him as a prior and persistent offender to two concurrent ten year sentences. Defendant appeals the judgment and the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).